


Exhibit 10.1

CONSULTING AGREEMENT

THIS AGREEMENT, (the “Agreement”) executed this 4th day of February, 2005,
between SLS INTERNATIONAL, INC., a Delaware corporation (hereinafter referred to
as the “Corporation”), whose address is 3119 South Scenic, Springfield, Missouri
65807; and New AV Ventures, LLC, a Florida Limited Liability Company
(hereinafter referred to as the “Consultant”), whose address is 3255 NE 184th
Street, Suite 12103, Aventura, FL 33160. Throughout this Agreement, the
Corporation and the Consultant may be referred to individually as a “Party” and
collectively as the “Parties.”




W I T N E S S E T H:




WHEREAS, the Consultant employs George Fallica, who is an individual with a
unique background and expertise in a variety of corporate sales and marketing
matters;




WHEREAS, the Corporation engages in the business of manufacturing high quality
loudspeakers and related equipment for home audio and commercial audio systems,
and requires the services of a consultant with a background and expertise in
large contract sales and marketing matters;




WHEREAS, the Corporation desires to retain the unique experience, ability, and
consulting services of the Consultant in an advisory capacity as a consultant,
and not as an employee; and




WHEREAS, the Consultant desires to accept such engagement upon the terms and
conditions set forth herein.




1.

 RECITALS. The Parties hereto acknowledge, warrant, represent and agree that the
recitals contained hereinabove are true and correct in all material respects and
are incorporated herein by reference.




2.

ENGAGEMENT OF SERVICES. The Corporation does hereby engage the Consultant as a
consultant to the Corporation, and the Consultant does hereby accept such
engagement. The Consultant agrees that all services to be performed by it
hereunder will be performed by George Fallica. The Corporation hereby recognizes
that, given the nature of the responsibilities as outlined hereinbelow, the
hours the Consultant shall work must be flexible, and that work may be performed
outside of the Corporation office as well as during evenings and weekends. There
shall be no minimum or maximum hours required of the Consultant. All services
will be rendered on an “as needed”, upon request basis.




The Consultant further agrees, in all respects, to fully perform its duties in
cooperation with the Corporation, and to comply with the directions of its
President and Board of Directors with respect to those activities and services
described herein.



1




--------------------------------------------------------------------------------


3.

DUTIES. The duties of the Consultant during the term of this Agreement shall
include offering such advice, consultation, and services to the Management or
Officers of the Corporation regarding general business matters including the
following:




A.

Assisting in the preparation of a large scale marketing program for the
Corporation which will include review and analysis of the Corporation’s goals
with regards to producing substantial sized revenue sales contracts and to
deliver recommendations as to how to achieve those goals.

B.

Actively marketing and selling the Corporation’s products to the Consultant’s
high profile and substantial revenue producing customers.

C.

Always recommending the Corporation’s products as a first choice to his
customers.

D.

Promoting the Corporation’s products and message to Architects, Designers,
Contractors and Builders that the Consultant meets and works with.

 

4.

TERM. The Corporation agrees to engage the Consultant and the Consultant accepts
said engagement in said capacity for a term of 5 years. However, either party
may cancel this Agreement by serving the other party notice of cancellation by
registered mail effective 30 days following delivery of such notice. In the
event this Agreement is cancelled by either party, all future compensation of
cash or equity options shall be terminated as of the last day that this
Agreement is in force. It is understood that the equity compensation given at
the signing of this Agreement shall be deemed earned in full upon signing.

 

5.

COMPENSATION. (a) Cash. In consideration for his knowledge, expertise, and
consulting services rendered to the Corporation under the specific terms of this
Agreement, the Corporation agrees to pay to the Consultant, and the Consultant
agrees to accept, as full and complete cash compensation for his services as
follows; with regard to Audio America which was introduced to the Corporation by
the Consultant, a commission equal to:




(1)  five percent (5%) in US Dollars of the gross sales realized by the
Corporation from transactions with Audio America during the first year of this
Agreement; plus




(2)  four percent (4%) in US Dollars of the gross sales realized by the
Corporation from transactions with Audio America during the second year of this
Agreement; plus




(3)  three percent (3%) in US Dollars of the gross sales realized by the
Corporation from transactions with Audio America during the third year of this
Agreement; plus




(4)  two percent (2%) in US Dollars of the gross sales realized by the
Corporation from transactions with Audio America during the fourth and fifth
years of this Agreement.




In consideration for sales to Cimax USA, LLC of N. Miami Beach, Florida or
directly to other customers introduced to the Corporation by Consultant and
approved by the Corporation, the Consultant shall receive a commission equal to
five percent (5%) in US Dollars of the gross sales realized at any time during
the term of this Agreement by the Corporation from transactions with Cimax or
such other customers. It is understood that the Consultant has been paid in
September



2




--------------------------------------------------------------------------------


of 2003 a cash advance of $30,000 against the above commissions payable for
sales to Audio America, Cimax or other approved customers of the Corporation and
this advance is considered paid commissions for the first $600,000 in sales to
these customers. In the event the Consultant does not generate the first
$600,000 in sales by December 31, 2005, which includes sales prior to the date
of this Agreement, then the Consultant shall return to the Corporation the
balance of the unearned commissions that have been paid. This refund shall be
made by Consultant to the Corporation in either cash or shares of the
Corporation’s common stock, at the election of the Consultant, with the value of
the common stock determined based on the average closing price for the final
five trading days of 2005.




(b)  Equity. (i)  In full payment for sales efforts and marketing efforts that
have led to future business development and sales opportunities to customers
approved by the Corporation, the Consultant shall be provided with 300,000
restricted shares of the Corporation’s common stock upon signing of this
Agreement. These shares will carry Piggy Back registration rights and will be
included in the Corporations next registered offering. Upon registration the
Consultant may not sell on the open market more than 2,000 shares in any one
trading day or more than 10,000 shares in any 5 trading day period. The
Consultant may sell his shares in part or whole in private transactions (“off
the market”) provided that the purchaser agrees in writing with the Corporation
to be bound by the same “dribble out clause” contained in this paragraph.

(ii)  In full payment for additional future sales to Audio America, Cimax or
directly to any other customers whose business has been generated by the
Consultant and approved by the Corporation, the Consultant shall be paid by the
issuance of options to purchase additional shares of the Corporation’s common
stock. The Consultant will be given one option for each $100 of sales during the
term of this Agreement; provided that the Consultant shall not be entitled to
receive in excess of 700,000 options pursuant to this Section 5(b). (For
example, if the Consultant generates sales that total $70,000,000 or more, he
would be entitled to all 700,000 options.) Options shall be issued effective
January 1 of each year during the term of this Agreement, based on the gross
sales in the preceding year, with the option price determined based on the
average price of the Corporation’s stock for the five (5) trading days
immediately prior to such January 1. The term of each such option period shall
be for five (5) years from the date of issuance, at which time any unexercised
options shall be terminated. The options shall be issued in the name of George
Fallica.

(c)  The Corporation shall pay Consultant all cash compensation pursuant to
Section 5(a) on a monthly basis. By the fifteenth (15th) day of each month, the
Corporation shall make payment to the Consultant the cash commission due with
respect to all gross sales for which the Corporation has been fully paid (i.e.,
no portion of which is uncollected) in the preceding month.

(d)  Consultant shall be responsible for any and all expenses incurred in
connection with its performance under this Agreement, unless otherwise agreed by
the Company in writing.

6.

CONFIDENTIAL INFORMATION. Consultant acknowledges that the information,
observations and data relating to the business of the Corporation and its
subsidiaries (“Confidential Information”) that Consultant shall obtain during
the course of its association with



3




--------------------------------------------------------------------------------


the Corporation and its subsidiaries and its perfor­mance under this Agreement
are the property of the Corporation and its subsidiaries. Consultant agrees that
it shall not use for its own purposes or disclose to any third party any of such
Confidential Information without the prior written consent of the Corporation,
unless and to the extent that the aforemen­tioned matters become generally known
to and available for use by the public other than as a result of Consul­tant’s
acts or omissions. Consultant may disclose Confidential Information to George
Fallica; provided that Consultant advises Mr. Fallica that the Confidential
Information is confidential and that by receiving such information Mr. Fallica
is agreeing to be bound by this Agreement and not to use such Confidential
Information for any purpose other than as described herein. Consultant agrees to
be responsible for any breach of this Agreement by Mr. Fallica. Consultant shall
deliver to the Corporation upon termination of this Agreement, or at any other
time the Corporation may request, all memoran­da, notes, plans, records,
reports, computer tapes, printouts and software and other documenta­tion (and
copies thereof) relating to the business of the Corporation and its subsidiaries
that Consultant may then possess or have under its control.

7.

TAX RETURNS. Consultant shall file all tax returns and reports required to be
filed by it on the basis that Consul­tant is an independent contractor, rather
than an employee.

8.

SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to the
benefit of the Corporation and its affiliates, successors and assigns and shall
be binding upon and inure to the benefit of Consultant and his legal
representatives and assigns; provided that in no event shall Consultant’s
obliga­tions to perform future services for the Corporation be delegated or
transferred by Consultant without the prior written consent of the Corporation
(which consent may be withheld in its sole discretion).




9.

GOVERNING LAW. This Agreement shall be construed under and in accordance with
the laws of the State of Florida and all obligations of the Parties created
hereunder are governed under the laws of the State of Florida.




10.

PARTIES BOUND. This Agreement shall be binding on and to the benefit of the
contracting Parties and their respective legal representatives, successors and
permitted assigns.




11.

LEGAL CONSTRUCTION. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, the validity, legality, or unenforceability shall not affect any
other provision, and this Agreement shall be construed as if the invalid,
illegal or unenforceable provision had never been contained in it.




12.

NOTICES AND COMMUNICATION. Any notice, payment, request, instruction, or other
documentation to be delivered under this Agreement shall be deemed sufficiently
given if in writing and delivered personally or mailed by certified mail at the
address stated herein below or at an address chosen subsequent to the execution
of this Agreement and duly communicated to the other Party, as the case may be.
The effective date of such notice shall be its mailing date or date personally
served.



4




--------------------------------------------------------------------------------





To the Consultant:

New AV Ventures, LLC

3255 NE 184th St.

Suite 12103

Aventura, FL 33160




To the Corporation:

SLS International, Inc.

3119 S. Scenic Ave.

Springfield, Mo. 65807

Attn: President




IN WITNESS WHEREOF, the Parties hereto have set their hands and their seals on
the date last aforesaid.




CONSULTANT:




New AV Ventures, LLC




By: _______________________________

GEORGE FALLICA, Managing Member










CORPORATION:




SLS INTERNATIONAL, INC.




By: ____________________________

JOHN GOTT, PRESIDENT

 



5


